
	

115 HR 3668 RH: Sportsmen’s Heritage And Recreational Enhancement Act
U.S. House of Representatives
2017-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 224
		115th CONGRESS1st Session
		H. R. 3668
		[Report No. 115–314, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 1, 2017
			Mr. Duncan of South Carolina (for himself, Mr. Austin Scott of Georgia, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, the Judiciary, Energy and Commerce, Transportation and Infrastructure, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		September 18, 2017Additional sponsors: Mr. Carter of Texas, Mr. Gene Green of Texas, and Mr. Sessions
			September 18, 2017
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		September 18, 2017The Committees on Agriculture, the Judiciary, Energy and Commerce, Transportation and Infrastructure, and Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on September 1, 2017
			
		
		A BILL
		To provide for the preservation of sportsmen’s heritage and enhance recreation opportunities on
			 Federal land, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sportsmen’s Heritage And Recreational Enhancement Act or the SHARE Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Fishing Protection Act
				Sec. 101. Short title.
				Sec. 102. Modification of definition.
				Sec. 103. Limitation on authority to regulate ammunition and fishing tackle.
				Title II—Target Practice and Marksmanship Training Support Act
				Sec. 201. Short title.
				Sec. 202. Definition of public target range.
				Sec. 203. Amendments to Pittman-Robertson Wildlife Restoration Act.
				Sec. 204. Limits on liability.
				Sec. 205. Sense of Congress regarding cooperation.
				Title III—Recreational Lands Self-Defense Act
				Sec. 301. Short title.
				Sec. 302. Protecting Americans from violent crime.
				Title IV—Recreational Fishing and Hunting Heritage Opportunities Act
				Sec. 401. Short title.
				Sec. 402. Definitions.
				Sec. 403. Recreational fishing, hunting, and shooting.
				Sec. 404. Volunteer hunters; reports; closures and restrictions.
				Sec. 405. Withdrawal of existing rule regarding hunting and trapping in Alaska.
				Title V—Farmer and Hunter Protection Act
				Sec. 501. Short title.
				Sec. 502. Baiting of migratory game birds.
				Title VI—Transporting Bows Across National Park Service Lands
				Sec. 601. Short title.
				Sec. 602. Bowhunting opportunity and wildlife stewardship.
				Title VII—Respect for Treaties and Rights
				Sec. 701. Respect for treaties and rights.
				Title VIII—State Approval of Fishing Restriction
				Sec. 801. State or territorial approval of restriction of recreational or commercial fishing access
			 to certain State or territorial waters.
				Title IX—Open Book on Equal Access to Justice
				Sec. 901. Short title.
				Sec. 902. Modification of equal access to justice provisions.
				Title X—Good Samaritan Search and Recovery
				Sec. 1001. Short title.
				Sec. 1002. Expedited access to certain Federal land.
				Title XI—Interstate Transportation of Firearms or Ammunition
				Sec. 1101. Interstate transportation of firearms or ammunition.
				Title XII—Polar Bear Conservation and Fairness Act
				Sec. 1201. Short title.
				Sec. 1202. Permits for importation of polar bear trophies taken in sport hunts in Canada.
				Title XIII—North American Wetlands Conservation Extension
				Sec. 1301. Short title.
				Sec. 1302. Authorization of appropriations.
				Sec. 1303. Limitation on expenditures for purchase of land.
				Sec. 1304. Enhanced report on expenditures.
				Title XIV—Gray Wolves
				Sec. 1401. Reissuance of final rules relating to gray wolves in the Western Great Lakes and the
			 State of Wyoming.
				Title XV—Hearing Protection
				Sec. 1501. Short title.
				Sec. 1502. Equal treatment of silencers and firearms.
				Sec. 1503. Treatment of certain silencers.
				Sec. 1504. Preemption of certain State laws in relation to firearm silencers.
				Sec. 1505. Destruction of records.
				Sec. 1506. Amendments to title 18, United States Code.
				Sec. 1507. Imposition of tax on firearm silencers or firearm mufflers.
				Title XVI—Lawful purpose and self-defense
				Sec. 1601. Short title.
				Sec. 1602. Elimination of authority to reclassify popular rifle ammunition as armor piercing ammunition.
				Sec. 1603. Elimination of restrictions on importation of non-National Firearms Act firearm or
			 ammunition that may otherwise be lawfully possessed and sold in the United
			 States.
				Sec. 1604. Protection of shotguns, shotgun shells, and large caliber rifles from arbitrary
			 classification as destructive devices.
				Sec. 1605. Broadening of the temporary interstate transfer provision to allow temporary transfers
			 for all lawful purposes rather than just for sporting purposes.
				Title XVII—Federal Land Transaction Facilitation Act Reauthorization (FLTFA) 
				Sec. 1701. Short title.
				Sec. 1702. Federal Land Transaction Facilitation Act.
				Title XVIII—Film crews
				Sec. 1801. Annual permit and fee for film crews of 5 persons or fewer.
				Title XIX—Respect for State Wildlife Management Authority
				Sec. 1901. Authority of the States.
				Sec. 1902. Federal licenses.
				Sec. 1903. Cooperation with State Fish and Wildlife Agencies on Management Plans.
				Title XX—Grand Canyon Bison Management Act
				Sec. 2001. Short title.
				Sec. 2002. Definitions.
				Sec. 2003. Bison management plan for Grand Canyon National Park.
				Title XXI—Guides and Outfitters
				Sec. 2101. Short title; definitions.
				Sec. 2102. Special recreation permit and fee.
				Sec. 2103. Permit across multiple jurisdictions.
				Sec. 2104. Guidelines and permit fee calculation.
				Sec. 2105. Use of permit fees for permit administration.
				Sec. 2106. Adjustment to permit use reviews.
				Sec. 2107. Authorization of temporary permits for new uses for the Forest Service and BLM.
				Sec. 2108. Indemnification requirements.
				Sec. 2109. Streamlining of permitting process.
				Sec. 2110. Cost recovery reform.
				Sec. 2111. Extension of forest service recreation priority use permits.
				Title XXII—Hunting and recreational fishing within certain National Forests
				Sec. 2201. Definitions.
				Sec. 2202. Hunting and recreational fishing within the National Forest System.
		IFishing Protection Act
 101.Short titleThis title may be cited as the Fishing Protection Act. 102.Modification of definitionSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
 (1)in clause (v), by striking and at the end; (2)in clause (vi), by striking the period at the end and inserting , and; and
 (3)by inserting after clause (vi) the following:  (vii)any sport fishing equipment (as such term is defined in subsection (a) of section 4162 of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax as provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..
 103.Limitation on authority to regulate ammunition and fishing tackleExcept as provided in section 20.21 of title 50, Code of Federal Regulations, as in effect on the date of the enactment of this Act, or any substantially similar successor regulation thereto, the Secretary of the Interior, the Secretary of Agriculture, and any bureau, service, or office of the Department of the Interior or the Department of Agriculture, may not regulate the use of ammunition cartridges, ammunition components, or fishing tackle based on the lead content thereof if such use is in compliance with the law of the State in which the use occurs.
			IITarget Practice and Marksmanship Training Support Act
 201.Short titleThis title may be cited as the Target Practice and Marksmanship Training Support Act. 202.Definition of public target rangeIn this title, the term public target range means a specific location that—
 (1)is identified by a governmental agency for recreational shooting; (2)is open to the public;
 (3)may be supervised; and (4)may accommodate archery or rifle, pistol, or shotgun shooting.
				203.Amendments to Pittman-Robertson Wildlife Restoration Act
 (a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)the term public target range means a specific location that—
 (A)is identified by a governmental agency for recreational shooting; (B)is open to the public;
 (C)may be supervised; and (D)may accommodate archery or rifle, pistol, or shotgun shooting;.
 (b)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended— (1)by striking (b) Each State and inserting the following:
						
							(b)Expenditures for management of wildlife areas and resources
 (1)In generalExcept as provided in paragraph (2), each State; (2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation;
 (3)in the second sentence, by striking The non-Federal share and inserting the following:  (3)Non-federal shareThe non-Federal share;
 (4)in the third sentence, by striking The Secretary and inserting the following:  (4)RegulationsThe Secretary; and
 (5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:  (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (c)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (1)in subsection (a), by adding at the end the following:
						
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (2)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.
 (3)In-kind matchFor the purposes of cost sharing, any institution (as defined by 7 U.S.C. 7601) that is eligible to receive amounts under this section shall be allowed to use the present value of their land as an in-kind match to satisfy cost sharing requirements regardless of any restrictions in law that would otherwise prohibit the use of the land for such purpose.; and
 (3)in subsection (c)(1)— (A)by striking Amounts made and inserting the following:
							
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (B)by adding at the end the following:
							
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
						204.Limits on liability
 (a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal land for purposes of target practice or marksmanship training by a member of the public shall be considered to be the exercise or performance of a discretionary function.
 (b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or claim for money damages for any injury to or loss of property, personal injury, or death caused by an activity occurring at a public target range that is—
 (1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.); or
 (2)located on Federal land. 205.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
			IIIRecreational Lands Self-Defense Act
 301.Short titleThis title may be cited as the Recreational Lands Self-Defense Act. 302.Protecting Americans from violent crimeThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including a firearm that is assembled, loaded, and functional, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.
				IVRecreational Fishing and Hunting Heritage Opportunities Act
 401.Short titleThis title may be cited as the Recreational Fishing and Hunting Heritage and Opportunities Act. 402.DefinitionsIn this title:
 (1)Federal public landThe term Federal public land means any land or water that is owned and managed by the Bureau of Land Management or the Forest Service.
 (2)Federal public land management officialsThe term Federal public land management officials means— (A)the Secretary of the Interior and the Director of the Bureau of Land Management regarding Bureau of Land Management lands and waters; and
 (B)the Secretary of Agriculture and the Chief of the Forest Service regarding the National Forest System.
					(3)hunting
 (A)In generalExcept as provided in subparagraph (B), the term hunting means use of a firearm, bow, or other authorized means in the lawful— (i)pursuit, shooting, capture, collection, trapping, or killing of wildlife;
 (ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or (iii)the training of hunting dogs, including field trials.
 (B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by other Federal law).
 (4)Recreational fishingThe term recreational fishing means the lawful— (A)pursuit, capture, collection, or killing of fish; or
 (B)attempt to capture, collect, or kill fish. (5)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow and arrow.
				403.Recreational fishing, hunting, and shooting
 (a)In generalSubject to valid existing rights and subsection (g), and cooperation with the respective State fish and wildlife agency, Federal public land management officials shall exercise authority under existing law, including provisions regarding land use planning, to facilitate use of and access to Federal public lands, including National Monuments, Wilderness Areas, Wilderness Study Areas, and lands administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas, for recreational fishing, hunting, and shooting, except as limited by—
 (1)statutory authority that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;
 (2)any other Federal statute that specifically precludes recreational fishing, hunting, or shooting on specific Federal public lands, waters, or units thereof; or
 (3)discretionary limitations on recreational fishing, hunting, and shooting determined to be necessary and reasonable as supported by the best scientific evidence and advanced through a transparent public process.
 (b)ManagementConsistent with subsection (a), the head of each Federal public land management agency shall exercise its land management discretion—
 (1)in a manner that supports and facilitates recreational fishing, hunting, and shooting opportunities;
 (2)to the extent authorized under applicable State law; and (3)in accordance with applicable Federal law.
					(c)Planning
 (1)Evaluation of effects on opportunities to engage in recreational fishing, hunting, or shootingFederal public land planning documents, including land resources management plans, resource management plans, and comprehensive conservation plans, shall include a specific evaluation of the effects of such plans on opportunities to engage in recreational fishing, hunting, or shooting.
 (2)No major federal actionNo action taken under this title, or under section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), either individually or cumulatively with other actions involving Federal public lands or lands managed by the United States Fish and Wildlife Service, shall be considered under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to be a major Federal action significantly affecting the quality of the human environment, and no additional identification, analysis, or consideration of environmental effects, including cumulative effects, is necessary or required with respect to such an action.
 (3)Other activity not consideredFederal public land management officials are not required to consider the existence or availability of recreational fishing, hunting, or shooting opportunities on adjacent or nearby public or private lands in the planning for or determination of which Federal public lands are open for these activities or in the setting of levels of use for these activities on Federal public lands, unless the combination or coordination of such opportunities would enhance the recreational fishing, hunting, or shooting opportunities available to the public.
					(d)Federal public lands
 (1)Lands openNotwithstanding any other law, lands under the jurisdiction of the Bureau of Land Management or the Forest Service, including Wilderness Areas, Wilderness Study Areas, lands designated as wilderness or administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas and National Monuments, but excluding lands on the Outer Continental Shelf, shall be open to recreational fishing, hunting, and shooting unless the managing Federal agency acts to close lands to such activity. Lands may be made subject to closure to or restriction on recreational fishing, hunting, or shooting if determined by the head of the agency concerned to be necessary and reasonable and supported by facts and evidence, for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interest, national security, or compliance with other law.
					(2)Shooting ranges
 (A)In generalThe head of each Federal agency shall use his or her authorities in a manner consistent with this title and other applicable law, to—
 (i)lease or permit use of lands under the jurisdiction of the agency for shooting ranges; and (ii)designate specific lands under the jurisdiction of the agency for recreational shooting activities.
 (B)Limitation on liabilityAny designation under subparagraph (A)(ii) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any activity occurring at or on such designated lands.
						(e)Necessity in wilderness areas and within and supplemental to wilderness purposes
 (1)Minimum requirements for administrationThe provision of opportunities for recreational fishing, hunting, and shooting and the conservation of fish and wildlife to provide sustainable use recreational opportunities on designated Federal wilderness areas shall constitute measures necessary to meet the minimum requirements for the administration of the wilderness area, provided that this determination shall not authorize or facilitate commodity development, use, or extraction, motorized recreational access or use that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.), or permanent road construction or maintenance within designated wilderness areas.
 (2)Application of Wilderness ActProvisions of the Wilderness Act (16 U.S.C. 1131 et seq.), stipulating that wilderness purposes are within and supplemental to the purposes of the underlying Federal land unit are reaffirmed. When seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities on designated wilderness areas, the head of each Federal agency shall implement these supplemental purposes so as to facilitate, enhance, or both, but not to impede the underlying Federal land purposes when seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities in designated wilderness areas, provided that such implementation shall not authorize or facilitate commodity development, use or extraction, or permanent road construction or use within designated wilderness areas.
 (f)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the head of each Federal agency who has authority to manage Federal public land on which recreational fishing, hunting, or shooting occurs shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)any Federal public land administered by the agency head that was closed to recreational fishing, hunting, or shooting at any time during the preceding year; and
 (2)the reason for the closure. (g)Closures or significant restrictions of 640 or more acres (1)In generalOther than closures established or prescribed by land planning actions referred to in subsection (d) or emergency closures described in paragraph (3) of this subsection, a permanent or temporary withdrawal, change of classification, or change of management status of Federal public land that effectively closes or significantly restricts 640 or more contiguous acres of Federal public land to access or use for recreational fishing or hunting or activities related to recreational fishing or hunting, or both, shall take effect only if, before the date of withdrawal or change, the head of the Federal agency that has jurisdiction over the Federal public land—
 (A)publishes appropriate notice of the withdrawal or change, respectively; (B)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (C)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
 (2)Aggregate or cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or significantly restricts 1,280 or more acres of land or water, such withdrawals and changes shall be treated as a single withdrawal or change for purposes of paragraph (1).
 (3)Emergency closuresNothing in this title prohibits a Federal land management agency from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this title.
 (h)National park service units not affectedNothing in this title shall affect or modify management or use of units of the National Park System.
 (i)No priorityNothing in this title requires a Federal land management agency to give preference to recreational fishing, hunting, or shooting over other uses of Federal public land or over land or water management priorities established by Federal law.
 (j)Consultation with councilsIn fulfilling the duties set forth in this Act, the heads of Federal agencies shall consult with respective advisory councils as established in Executive Order Nos. 12962 and 13443.
				(k)Authority of the States
 (1)In generalNothing in this title shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife under State law (including regulations) on land or water within the State, including on Federal public land.
 (2)Federal licensesNothing in this title shall be construed to authorize the head of a Federal agency to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal public land in the States, except that this paragraph shall not affect the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).
					404.Volunteer hunters; reports; closures and restrictions
 (a)DefinitionsFor the purposes of this section: (1)Public landThe term public land means—
 (A)units of the National Park System; (B)National Forest System lands; and
 (C)land and interests in land owned by the United States and under the administrative jurisdiction of— (i)the United States Fish and Wildlife Service; or
 (ii)the Bureau of Land Management. (2)SecretaryThe term Secretary means—
 (A)the Secretary of the Interior and includes the Director of the National Park Service, with regard to units of the National Park System;
 (B)the Secretary of the Interior and includes the Director of the United States Fish and Wildlife Service, with regard to United States Fish and Wildlife Service lands and waters;
 (C)the Secretary of the Interior and includes the Director of the Bureau of Land Management, with regard to Bureau of Land Management lands and waters; and
 (D)the Secretary of Agriculture and includes the Chief of the Forest Service, with regard to National Forest System lands.
 (3)Volunteer from the hunting communityThe term volunteer from the hunting community means a volunteer who holds a valid hunting license issued by a State. (b)Volunteer HuntersWhen planning wildlife management involving reducing the size of a wildlife population on public land, the Secretary shall consider the use of and may use volunteers from the hunting community as agents to assist in carrying out wildlife management on public land. The Secretary shall not reject the use of volunteers from the hunting community as agents without the concurrence of the appropriate State wildlife management authorities.
 (c)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)any public land administered by the Secretary that was closed to fishing, hunting, and recreational shooting at any time during the preceding year; and
 (2)the reason for the closure. (d)Closures or significant restrictions (1)In generalOther than closures established or prescribed by land planning actions referred to in section 604(e) or emergency closures described in paragraph (2), a permanent or temporary withdrawal, change of classification, or change of management status of public land that effectively closes or significantly restricts any acreage of public land to access or use for fishing, hunting, recreational shooting, or activities related to fishing, hunting, or recreational shooting, or a combination of those activities, shall take effect only if, before the date of withdrawal or change, the Secretary—
 (A)publishes appropriate notice of the withdrawal or change, respectively; (B)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (C)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
 (2)Emergency closuresNothing in this Act prohibits the Secretary from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this Act.
 405.Withdrawal of existing rule regarding hunting and trapping in AlaskaNot later than 30 days after the date of the enactment of this Act, the Secretary of the Interior shall withdraw the final rule entitled Alaska; Hunting and Trapping in National Preserves and published in the Federal Register on October 23, 2015 (80 Fed. Reg. 64325), and shall not issue a rule that is substantially similar to that rule.
			VFarmer and Hunter Protection Act
 501.Short titleThis title may be cited as the Hunter and Farmer Protection Act. 502.Baiting of migratory game birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by striking subsection (b) and inserting the following:
				
					(b)Prohibition of baiting
 (1)DefinitionsIn this subsection: (A)Baited area (i)In generalThe term baited area means—
 (I)any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if the salt, grain, or feed could lure or attract migratory game birds; and
 (II)in the case of waterfowl, cranes (family Gruidae), and coots (family Rallidae), a standing, unharvested crop that has been manipulated through activities such as mowing, discing, or rolling, unless the activities are normal agricultural practices.
 (ii)ExclusionsAn area shall not be considered to be a baited area if the area— (I)has been treated with a normal agricultural practice;
 (II)has standing crops that have not been manipulated; or (III)has standing crops that have been or are flooded.
 (B)BaitingThe term baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could lure or attract migratory game birds to, on, or over any areas on which a hunter is attempting to take migratory game birds.
 (C)Migratory game birdThe term migratory game bird means migratory bird species— (i)that are within the taxonomic families of Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae; and
 (ii)for which open seasons are prescribed by the Secretary of the Interior. (D)Normal agricultural practice (i)In generalThe term normal agricultural practice means any practice in one annual growing season that—
 (I)is carried out in order to produce a marketable crop, including planting, harvest, postharvest, or soil conservation practices; and
 (II)is recommended for the successful harvest of a given crop by the applicable State office of the Cooperative Extension System of the Department of Agriculture, in consultation with, and if requested, the concurrence of, the head of the applicable State department of fish and wildlife.
									(ii)Inclusions
 (I)In generalSubject to subclause (II), the term normal agricultural practice includes the destruction of a crop in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).
 (II)LimitationsThe term normal agricultural practice only includes a crop described in subclause (I) that has been destroyed or manipulated through activities that include (but are not limited to) mowing, discing, or rolling if the Federal Crop Insurance Corporation certifies that flooding was not an acceptable method of destruction to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
 (E)WaterfowlThe term waterfowl means native species of the family Anatidae. (2)ProhibitionIt shall be unlawful for any person—
 (A)to take any migratory game bird by baiting or on or over any baited area, if the person knows or reasonably should know that the area is a baited area; or
 (B)to place or direct the placement of bait on or adjacent to an area for the purpose of causing, inducing, or allowing any person to take or attempt to take any migratory game bird by baiting or on or over the baited area.
 (3)RegulationsThe Secretary of the Interior may promulgate regulations to implement this subsection.. VITransporting Bows Across National Park Service Lands 601.Short titleThis title may be cited as the Hunter Access Corridors Act.
			602.Bowhunting opportunity and wildlife stewardship
 (a)In generalSubchapter II of chapter 1015 of title 54, United States Code, is amended by adding at the end the following:
					
						101513.Hunter access corridors
 (a)DefinitionsIn this section: (1)Not ready for immediate useThe term not ready for immediate use means—
 (A)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (B)with respect to a crossbow, uncocked. (2)Valid hunting licenseThe term valid hunting license means a State-issued hunting license that authorizes an individual to hunt on private or public land adjacent to the System unit in which the individual is located while in possession of a bow or crossbow that is not ready for immediate use.
								(b)Transportation authorized
 (1)In generalThe Director shall not require a permit for, or promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit if—
 (A)in the case of an individual traversing the System unit on foot— (i)the individual is not otherwise prohibited by law from possessing the bows and crossbows;
 (ii)the bows or crossbows are not ready for immediate use throughout the period during which the bows or crossbows are transported across the System unit;
 (iii)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located; and
										(iv)
 (I)the individual possesses a valid hunting license; (II)the individual is traversing the System unit en route to a hunting access corridor established under subsection (c)(1); or
 (III)the individual is traversing the System unit in compliance with any other applicable regulations or policies; or
 (B)the bows or crossbows are not ready for immediate use and remain inside a vehicle. (2)EnforcementNothing in this subsection limits the authority of the Director to enforce laws (including regulations) prohibiting hunting or the taking of wildlife in any System unit.
								(c)Establishment of hunter access corridors
 (1)In generalOn a determination by the Director under paragraph (2), the Director may establish and publish (in accordance with section 1.5 of title 36, Code of Federal Regulations (or a successor regulation)), on a publicly available map, hunter access corridors across System units that are used to access public land that is—
 (A)contiguous to a System unit; and (B)open to hunting.
 (2)Determination by directorThe determination referred to in paragraph (1) is a determination that the hunter access corridor would provide wildlife management or visitor experience benefits within the boundary of the System unit in which the hunter access corridor is located.
 (3)Hunting seasonThe hunter access corridors shall be open for use during hunting seasons. (4)ExceptionThe Director may establish limited periods during which access through the hunter access corridors is closed for reasons of public safety, administration, or compliance with applicable law. Such closures shall be clearly marked with signs and dates of closures, and shall not include gates, chains, walls, or other barriers on the hunter access corridor.
 (5)Identification of corridorsThe Director shall— (A)make information regarding hunter access corridors available on the individual website of the applicable System unit; and
 (B)provide information regarding any processes established by the Director for transporting legally taken game through individual hunter access corridors.
 (6)Registration; transportation of gameThe Director may— (A)provide registration boxes to be located at the trailhead of each hunter access corridor for self-registration;
 (B)provide a process for online self-registration; and (C)allow nonmotorized conveyances to transport legally taken game through a hunter access corridor established under this subsection, including game carts and sleds.
 (7)Consultation with statesThe Director shall consult with each applicable State wildlife agency to identify appropriate hunter access corridors.
 (d)EffectNothing in this section— (1)diminishes, enlarges, or modifies any Federal or State authority with respect to hunting, recreational shooting, or any other recreational activities within the boundaries of a System unit; or
 (2)authorizes— (A)the establishment of new trails in System units; or
 (B)authorizes individuals to access areas in System units, on foot or otherwise, that are not open to such access.
									(e)No major federal action
 (1)In generalAny action taken under this section shall not be considered a major Federal action significantly affecting the quality of the human environment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)No additional action requiredNo additional identification, analyses, or consideration of environmental effects (including cumulative environmental effects) is necessary or required with respect to an action taken under this section..
 (b)Clerical amendmentThe table of sections for title 54, United States Code, is amended by inserting after the item relating to section 101512 the following:
					
						
							101513. Hunter access corridors..
				VIIRespect for Treaties and Rights
 701.Respect for treaties and rightsNothing in this Act or the amendments made by this Act shall be construed to affect or modify any treaty or other right of any federally recognized Indian Tribe.
			VIIIState Approval of Fishing Restriction
			801.State or territorial approval of restriction of recreational or commercial fishing access to
			 certain State or territorial waters
 (a)Approval requiredThe Secretary of the Interior and the Secretary of Commerce shall not restrict recreational or commercial fishing access to any State or territorial marine waters or Great Lakes waters within the jurisdiction of the National Park Service or the Office of National Marine Sanctuaries, respectively, unless those restrictions are developed in coordination with, and approved by, the fish and wildlife management agency of the State or territory that has fisheries management authority over those waters.
 (b)DefinitionIn this section, the term marine waters includes coastal waters and estuaries. IXOpen Book on Equal Access to Justice 901.Short titleThis title may be cited as the Open Book on Equal Access to Justice Act.
			902.Modification of equal access to justice provisions
 (a)Agency proceedingsSection 504 of title 5, United States Code, is amended— (1)in subsection (c)(1), by striking , United States Code;
 (2)by redesignating subsection (f) as subsection (h); (3)by striking subsection (e); and
 (4)by inserting after subsection (d) the following:  (e)The Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing the following information with respect to each award of fees and other expenses under this section:
 (1)The case name and number of the adversary adjudication, if available. (2)The name of the agency involved in the adversary adjudication.
 (3)A description of the claims in the adversary adjudication. (4)The name of each party to whom the award was made, as such party is identified in the order or other agency document making the award.
 (5)The amount of the award. (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (f)The online searchable database described in subsection (e) may not reveal any information the disclosure of which is prohibited by law or court order.
 (g)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States, no later than 60 days following the Chairman’s request, all information requested by the Chairman to comply with the requirements of subsections (e) and (f)..
 (b)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)The Chairman of the Administrative Conference shall create and maintain online a searchable database containing the following information with respect to each award of fees and other expenses under this section:
 (A)The case name and number. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made, as such party is identified in the order or other court document making the award.
 (D)A description of the claims in the case. (E)The amount of the award.
 (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (6)The online searchable database described in paragraph (5) may not reveal any information the disclosure of which is prohibited by law or court order.
 (7)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States, no later than 60 days following the Chairman’s request, all information requested by the Chairman to comply with the requirements of paragraphs (5) and (6)..
 (c)Clerical amendmentsSection 2412 of title 28, United States Code, is amended— (1)in subsection (d)(3), by striking United States Code,; and
 (2)in subsection (e)— (A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (B)by striking of such title and inserting of this title. (d)Effective date (1)In generalThe amendments made by subsections (a) and (b) shall first apply with respect to awards of fees and other expenses that are made on or after the date of the enactment of this Act.
 (2)Online databasesThe online databases required by section 504(e) of title 5, United States Code, and section 2412(d)(5) of title 28, United States Code, shall be established as soon as practicable after the date of the enactment of this Act, but in no case later than 1 year after the date of the enactment of this Act.
					XGood Samaritan Search and Recovery
 1001.Short titleThis title may be cited as the Good Samaritan Search and Recovery Act. 1002.Expedited access to certain Federal land (a)DefinitionsIn this section:
 (1)EligibleThe term eligible, with respect to an organization or individual, means that the organization or individual, respectively, is—
 (A)acting in a not-for-profit capacity; and (B)composed entirely of members who, at the time of the good Samaritan search-and-recovery mission, have attained the age of majority under the law of the State where the mission takes place.
 (2)Good samaritan search-and-recovery missionThe term good Samaritan search-and-recovery mission means a search conducted by an eligible organization or individual for one or more missing individuals believed to be deceased at the time that the search is initiated.
 (3)SecretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable. (b)Process (1)In generalEach Secretary shall develop and implement a process to expedite access to Federal land under the administrative jurisdiction of the Secretary for eligible organizations and individuals to request access to Federal land to conduct good Samaritan search-and-recovery missions.
 (2)InclusionsThe process developed and implemented under this subsection shall include provisions to clarify that—
 (A)an eligible organization or individual granted access under this section— (i)shall be acting for private purposes; and
 (ii)shall not be considered to be a Federal volunteer; (B)an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section shall not be considered to be a volunteer under section 102301(c) of title 54, United States Code;
 (C)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), shall not apply to an eligible organization or individual carrying out a privately requested good Samaritan search-and-recovery mission under this section; and
 (D)chapter 81 of title 5, United States Code (commonly known as the “Federal Employees’ Compensation Act”), shall not apply to an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section, and the conduct of the good Samaritan search-and-recovery mission shall not constitute civilian employment.
 (c)Release of Federal Government from liabilityThe Secretary shall not require an eligible organization or individual to have liability insurance as a condition of accessing Federal land under this section, if the eligible organization or individual—
 (1)acknowledges and consents, in writing, to the provisions described in subparagraphs (A) through (D) of subsection (b)(2); and
 (2)signs a waiver releasing the Federal Government from all liability relating to the access granted under this section and agrees to indemnify and hold harmless the United States from any claims or lawsuits arising from any conduct by the eligible organization or individual on Federal land.
					(d)Approval and denial of requests
 (1)In generalThe Secretary shall notify an eligible organization or individual of the approval or denial of a request by the eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section by not later than 48 hours after the request is made.
 (2)DenialsIf the Secretary denies a request from an eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section, the Secretary shall notify the eligible organization or individual of—
 (A)the reason for the denial of the request; and (B)any actions that the eligible organization or individual can take to meet the requirements for the request to be approved.
 (e)PartnershipsEach Secretary shall develop search-and-recovery-focused partnerships with search-and-recovery organizations—
 (1)to coordinate good Samaritan search-and-recovery missions on Federal land under the administrative jurisdiction of the Secretary; and
 (2)to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of the Secretary.
 (f)ReportNot later than 180 days after the date of enactment of this Act, the Secretaries shall submit to Congress a joint report describing—
 (1)plans to develop partnerships described in subsection (e)(1); and (2)efforts carried out to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of each Secretary pursuant to subsection (e)(2).
					XIInterstate Transportation of Firearms or Ammunition
			1101.Interstate transportation of firearms or ammunition
 (a)In generalSection 926A of title 18, United States Code, is amended to read as follows:  926A.Interstate transportation of firearms or ammunition (a)Notwithstanding any provision of any law, rule, or regulation of a State or any political subdivision thereof:
 (1)A person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to transport a firearm for any lawful purpose from any place where the person may lawfully possess, carry, or transport the firearm to any other such place if, during the transportation, the firearm is unloaded, and—
 (A)if the transportation is by motor vehicle, the firearm is— (i)not directly accessible from the passenger compartment of the vehicle;
 (ii)in a locked container other than the glove compartment or console; or (iii)secured by a secure gun storage or safety device; or
 (B)if the transportation is by other means, the firearm is in a locked container or secured by a secure gun storage or safety device.
 (2)A person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to transport ammunition for any lawful purpose from any place where the person may lawfully possess, carry, or transport the ammunition, to any other such place if, during the transportation, the ammunition is not loaded into a firearm, and—
 (A)if the transportation is by motor vehicle, the ammunition is— (i)not directly accessible from the passenger compartment of the vehicle; or
 (ii)is in a locked container other than the glove compartment or console; or (B)if the transportation is by other means, the ammunition is in a locked container.
 (b)In subsection (a), the term transport includes staying in temporary lodging overnight, stopping for food, fuel, vehicle maintenance, an emergency, medical treatment, and any other activity incidental to the transport.
							(c)
 (1)A person who is transporting a firearm or ammunition may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related to the possession, transportation, or carrying of firearms, unless there is probable cause to believe that the person is doing so in a manner not provided for in subsection (a).
 (2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsection (a).
 (3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.
								(d)
 (1)A person who is deprived of any right, privilege, or immunity secured by this section, section 926B or 926C, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages and other appropriate relief.
 (2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney’s fee..
 (b)Clerical amendmentThe table of sections for such chapter is amended in the item relating to section 926A by striking firearms and inserting firearms or ammunition. XIIPolar Bear Conservation and Fairness Act 1201.Short titleThis title may be cited as the Polar Bear Conservation and Fairness Act.
 1202.Permits for importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended to read as follows:
				
					(D)
 (i)The Secretary of the Interior shall, expeditiously after the expiration of the applicable 30-day period under subsection (d)(2), issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—
 (I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or
 (II)who has submitted, in support of a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested by the person before May 15, 2008, from a polar bear population from which a sport-hunted trophy could be imported before that date in accordance with section 18.30(i) of title 50, Code of Federal Regulations.
 (ii)The Secretary shall issue permits under clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this paragraph, subsection (d)(3), and sections 101 and 102. Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I). This clause shall not apply to polar bear parts that were imported before June 12, 1997.
 (iii)The Secretary shall issue permits under clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph or subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II). This clause shall not apply to polar bear parts that were imported before the date of enactment of the Polar Bear Conservation and Fairness Act..
			XIIINorth American Wetlands Conservation Extension
 1301.Short titleThis title may be cited as the North American Wetlands Conservation Extension Act. 1302.Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— and all that follows through paragraph (5) and inserting not to exceed $50,000,000 for each of fiscal years 2018 through 2022..
			1303.Limitation on expenditures for purchase of land
 (a)LimitationSection 6 of the North American Wetlands Conservation Act (16 U.S.C. 4405) is amended by adding at the end the following:
					
 (c)Limitation on expenditures for purchase of landAmounts appropriated under this Act may not be used by the Secretary to purchase land that will be administered by the United States..
 (b)ApplicationThe amendment made by subsection (a) shall not apply with respect to any specific land acquisition required by contract or other agreement entered into before the date of enactment of this Act.
 1304.Enhanced report on expendituresSection 10(2) of the North American Wetlands Conservation Act (16 U.S.C. 4409(2)) is amended to read as follows:
				
 (2)an annual assessment of the status of wetlands conservation projects, including an accounting of— (A)expenditures by Federal, State, and other United States entities;
 (B)expenditures made for fee-simple acquisition of Federal lands in the United States; and (C)expenditures by Canadian and Mexican sources to carry out wetland projects funded under this Act..
			XIVGray Wolves
			1401.Reissuance of final rules relating to gray wolves in the Western Great Lakes and the State of
			 Wyoming
 (a)In generalNotwithstanding any other provision of law, not later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall reissue—
 (1)the final rule entitled Endangered and Threatened Wildlife and Plants; Revising the Listing of the Gray Wolf (Canis lupus) in the Western Great Lakes (76 Fed. Reg. 81666 (December 28, 2011)); and
 (2)the final rule entitled Endangered and Threatened Wildlife and Plants; Removal of the Gray Wolf in Wyoming From the Federal List of Endangered and Threatened Wildlife and Removal of the Wyoming Wolf Population’s Status as an Experimental Population (77 Fed. Reg. 55530 (September 10, 2012)).
 (b)No judicial reviewThe reissuance of the final rules described in subsection (a) shall not be subject to judicial review.
				XVHearing Protection
 1501.Short titleThis title may be cited as the Hearing Protection Act. 1502.Equal treatment of silencers and firearms (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking (7) any silencer and all that follows through ; and (8) and inserting and (7).
 (b)Effective dateThe amendment made by this section shall apply to calendar quarters beginning more than 90 days after the date of the enactment of this Act.
 1503.Treatment of certain silencersSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (f)Firearm silencersA person acquiring or possessing a firearm silencer in accordance with chapter 44 of title 18, United States Code, shall be treated as meeting any registration and licensing requirements of the National Firearms Act with respect to such silencer..
 1504.Preemption of certain State laws in relation to firearm silencersSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that imposes a tax, other than a generally applicable sales or use tax, on making, transferring, using, possessing, or transporting a firearm silencer in or affecting interstate or foreign commerce, or imposes a marking, recordkeeping or registration requirement with respect to such a firearm silencer, shall have no force or effect..
 1505.Destruction of recordsNot later than 365 days after the date of the enactment of this Act, the Attorney General shall destroy any registration of a silencer maintained in the National Firearms Registration and Transfer Record pursuant to section 5841 of the Internal Revenue Code of 1986, any application to transfer filed under section 5812 of the Internal Revenue Code of 1986 that identifies the transferee of a silencer, and any application to make filed under section 5822 of the Internal Revenue Code of 1986 that identifies the maker of a silencer.
 1506.Amendments to title 18, United States CodeTitle 18, United States Code, is amended— (1)in section 921(a), by striking paragraph (24) and inserting the following:
					
						(24)
 (A)The terms firearm silencer and firearm muffler mean any device for silencing, muffling, or diminishing the report of a portable firearm, including the keystone part of such a device.
 (B)The term keystone part means, with respect to a firearm silencer or firearm muffler, an externally visible part of a firearm silencer or firearm muffler, without which a device capable of silencing, muffling, or diminishing the report of a portable firearm cannot be assembled, but the term does not include any interchangeable parts designed to mount a firearm silencer or firearm muffler to a portable firearm.;
 (2)in section 922(b)— (A)in paragraph (1), by striking shotgun or rifle the first place it appears and inserting shotgun, rifle, firearm silencer or firearm muffler; and
 (B)in paragraph (3), by striking rifle or shotgun and inserting shotgun, rifle, firearm silencer or firearm muffler; and (3)in section 923(i)—
 (A)by striking Licensed and inserting the following:  (1)In the case of a firearm other than a firearm silencer or firearm muffler, licensed; and
 (B)by adding at the end the following:  (2)In the case of a firearm silencer or firearm muffler, licensed importers and licensed manufacturers shall identify by means of a serial number engraved or cast on the keystone part of the firearm silencer or firearm muffler, in such manner as the Attorney General shall by regulations prescribe, each firearm silencer or firearm muffler imported or manufactured by such importer or manufacturer, except that, if a firearm silencer or firearm muffler does not have a clearly identifiable keystone part or has multiple keystone parts, licensed importers or licensed manufacturers shall submit a request for a marking variance to the Attorney General. The Attorney General shall grant such a request except on showing good cause that marking the firearm silencer or firearm muffler as requested would not further the purposes of this chapter..
					1507.Imposition of tax on firearm silencers or firearm mufflers
 (a)In generalSection 4181 of the Internal Revenue Code of 1986 is amended by adding at the end of the list relating to Articles taxable at 10 percent the following:
					
 Firearm silencers or firearm mufflers.. (b)Firearm silencers; firearm mufflersSection 4181 of such Code is amended by adding at the end the following:
					
						For purposes of this part, the terms firearm silencer and firearm muffler mean any device for silencing, muffling, or diminishing the report of a portable firearm..
				(c)Conforming amendments
 (1)Section 4181 of such Code is amended by striking other than pistols and revolvers and inserting other than articles taxable at 10 percent under this section. (2)Section 4182(b) of such Code is amended by striking firearms, pistols, revolvers, shells, and cartridges and inserting articles described in section 4181 and.
 (3)Section 4182(c)(1) of such Code is amended by striking or firearm and inserting firearm, firearm silencer, or firearm muffler,. (d)Effective dateThe amendments made by this section shall apply to articles sold by the manufacturer, producer, or importer in any calendar quarter beginning more than 90 days after the date of the enactment of this Act.
				XVILawful purpose and self-defense
 1601.Short titleThis Act may be cited as the Lawful Purpose and Self Defense Act. 1602.Elimination of authority to reclassify popular rifle ammunition as armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended—
 (1)in subparagraph (B)(i), by striking may be used and inserting is designed and intended by the manufacturer or importer for use; (2)in subparagraph (B)(ii), by inserting by the manufacturer or importer before for use; and
 (3)in subparagraph (C), by striking the Attorney General finds is primarily intended to be used for sporting purposes and inserting is primarily intended by the manufacturer or importer to be used in a rifle or shotgun, a handgun projectile that is designed and intended by the manufacturer or importer to be used for hunting, recreational, or competitive shooting.
				1603.Elimination of restrictions on importation of non-National Firearms Act firearm or ammunition that
			 may otherwise be lawfully possessed and sold in the United States
 (a)Elimination of prohibitionsSection 922 of title 18, United States Code, is amended— (1)in subsection (a), by striking paragraph (7) and inserting the following:
						
 (7)for any person to manufacture or import armor piercing ammunition, unless the manufacture or importation of the ammunition—
 (A)is for the use of the United States, any department or agency of the United States, any State, or any department, agency, or political subdivision of a State;
 (B)is for the purpose of exportation; or (C)is for the purpose of testing or experimentation, and has been authorized by the Attorney General;;
 (2)in subsection (l), by striking 925(d) of this chapter and inserting 925; and (3)by striking subsection (r).
 (b)Broadening of exceptionsSection 925 of such title is amended— (1)in subsection (a)(3), by striking determined and all that follows through the end and inserting intended for the lawful personal use of such member or club.;
 (2)in subsection (a)(4), by striking (A) and all that follows through for the and inserting intended for the lawful; and (3)by striking subsections (d) through (f) and inserting the following:
						
							(d)
 (1)Within 30 days after the Attorney General receives an application therefor, the Attorney General shall authorize a firearm or ammunition to be imported or brought into the United States or any possession thereof if—
 (A)the firearm or ammunition is being imported or brought in for scientific, research, testing, or experimentation purposes;
 (B)the firearm is an unserviceable firearm (other than a machine gun as defined in section 5845(b) of the Internal Revenue Code of 1986 that is readily restorable to firing condition) imported or brought in as a curio or museum piece;
 (C)the firearm is not a firearm as defined in section 5845(a) of the Internal Revenue Code of 1986; (D)the ammunition is not armor piercing ammunition (as defined in section 921(a)(17)(B) of this title), unless subparagraph (A), (E), (F), or (G) applies;
 (E)the firearm or ammunition is being imported or brought in for the use of the United States, any department or agency of the United States, any State, or any department, agency, or political subdivision of a State;
 (F)the firearm or ammunition is being imported or brought in for the purpose of exportation; (G)the firearm or ammunition was previously taken out of the United States or a possession thereof by the person who is bringing in the firearm or ammunition; or
 (H)the firearm is a firearm defined as curio or relic by the Attorney General under section 921(a)(13) of this title.
 (2)Within 30 days after the Attorney General receives an application therefor, the Attorney General shall permit the conditional importation or bringing in of a firearm or ammunition for examination and testing in connection with the making of a determination as to whether the importation or bringing in of the firearm or ammunition will be allowed under this subsection.
 (3)The Attorney General shall not authorize, under this subsection, the importation of any firearm the importation of which is prohibited by section 922(p)..
					1604.Protection of shotguns, shotgun shells, and large caliber rifles from arbitrary classification as destructive devices
 (a)Amendments to the National Firearms ActSection 5845(f) of the Internal Revenue Code of 1986 is amended— (1)in paragraph (2), by striking recognized as particularly suitable for sporting purposes and inserting recognized as suitable for lawful purposes; and
 (2)by striking use solely for sporting purposes and inserting use for sporting purposes. (b)Amendments to title 18, United States CodeSection 921(a)(4) of title 18, United States Code, is amended—
 (1)in subparagraph (B) of the first sentence, by striking particularly suitable for sporting and inserting suitable for lawful; and (2)in the second sentence, by striking solely.
					1605.Broadening of the temporary interstate transfer provision to allow temporary transfers for all
 lawful purposes rather than just for sporting purposesSection 922 of title 18, United States Code, is amended in each of subsections (a)(5)(B), (a)(9), and (b)(3)(B), by striking sporting.
			XVIIFederal Land Transaction Facilitation Act Reauthorization (FLTFA) 
 1701.Short titleThis title may be cited as the Federal Land Transaction Facilitation Act Reauthorization. 1702.Federal Land Transaction Facilitation ActThe Federal Land Transaction Facilitation Act is amended—
 (1)in section 203(1) (43 U.S.C. 2302(1)), by striking cultural, or and inserting cultural, recreational access and use, or other; (2)in section 203(2) in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (3)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking section 206 and all that follows through the period at the end and inserting the following: “section 206—
						
 (1)to complete appraisals and satisfy other legal requirements for the sale or exchange of public land identified for disposal under approved land use plans under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);
 (2)not later than 180 days after the date of the enactment of the Federal Land Transaction Facilitation Act Reauthorization, to establish and make available to the public, on the website of the Department of the Interior, a database containing a comprehensive list of all the land referred to in paragraph (1); and
 (3)to maintain the database referred to in paragraph (2).; and (B)in subsection (d), by striking 11 and inserting 22;
 (4)by amending section 206(c)(1) (43 U.S.C. 2305(c)(1)) to read as follows:  (1)Use of Funds (A)In generalFunds in the Federal Land Disposal Account shall be expended, subject to appropriation, in accordance with this subsection.
 (B)PurposesExcept as authorized under paragraph (2), funds in the Federal Land Disposal Account shall be used for one or more of the following purposes:
 (i)To purchase lands or interests therein that are otherwise authorized by law to be acquired and are one or more of the following:
 (I)Inholdings. (II)Adjacent to federally designated areas and contain exceptional resources.
 (III)Provide opportunities for hunting, recreational fishing, recreational shooting, and other recreational activities.
 (IV)Likely to aid in the performance of deferred maintenance or the reduction of operation and maintenance costs or other deferred costs.
 (ii)To perform deferred maintenance or other maintenance activities that enhance opportunities for recreational access.;
 (5)in section 206(c)(2) (43 U.S.C. 2305(c)(2))— (A)by striking subparagraph (A);
 (B)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively; (C)in subparagraph (C) (as so redesignated by this paragraph)—
 (i)by striking purchases and inserting land purchases and performance of deferred maintenance activities; (ii)by striking subparagraph (C) and inserting subparagraph (B); and
 (iii)by inserting for the activities outlined in paragraph (1) after generated; and (D)by adding at the end the following:
						
 (D)Any funds made available under subparagraph (C) that are not obligated or expended by the end of the fourth full fiscal year after the date of the sale or exchange of land that generated the funds may be expended in any State.;
 (6)in section 206(c)(3) (43 U.S.C. 2305(c)(3))— (A)by inserting after subparagraph (A) the following:
						
 (B)the extent to which the acquisition of the land or interest therein will increase the public availability of resources for, and facilitate public access to, hunting, fishing, and other recreational activities;; and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D); (7)in section 206(f) (43 U.S.C. 2305(f)), by amending paragraph (2) to read as follows:
					
 (2)any remaining balance in the account shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).; and
 (8)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. XVIIIFilm crews 1801.Annual permit and fee for film crews of 5 persons or fewerSection 100905 of title 54, United States Code, is amended as follows:
 (1)In subsection (a)— (A)in paragraph (1), by striking provide a fair return to the United States and inserting be sufficient to cover the cost of a film permit and other administrative and personnel costs; and
 (B)by adding at the end the following:  (3)Film crew of 5 persons or fewerFor a commercial film crew of 5 persons or fewer for commercial filming activities or similar projects on Federal land and waters administered by the Secretary the Secretary shall—
 (A)assess an annual fee in an amount sufficient to cover the administrative cost of issuing a permit under this section, but not greater than $200; and
 (B)require a permit which shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit..
 (2)By striking subsection (b) and redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e), respectively.
 (3)In subsection (b), as redesignated by this section, by adding at the end the following:  (3)Still photography crew of 5 persons or fewerThe fee under this paragraph for a still photography crew of 5 persons or fewer shall be not more than $200..
 (4)In subsection (e), as redesignated by this section— (A)by striking The Secretary and inserting the following:
						
 (1)TimingThe Secretary; and (B)by adding at the end the following:
						
 (2)CriteriaThe Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act..
 (5)By adding at the end the following:  (f)Exemption From Commercial Filming or Still Photography Permits and FeesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay an additional fee for commercial filming or still photography under this section if—
 (1)the filming or still photography conducted is incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (g)News Gathering ActivitiesFor the purposes of this section, a news gathering shall not be considered a commercial activity. (h)DefinitionsFor the purposes of this section—
 (1)the term commercial film crew means any persons present on Federal land or water under the jurisdiction of the Secretary who are associated with the production of a film;
 (2)the term news gathering means the gathering, recording, and filming of news and information related to news in any medium; and
 (3)the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of such Secretary..
				XIXRespect for State Wildlife Management Authority
 1901.Authority of the StatesNothing in this Act shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife under State law on land or water within the State, including on Federal land administered by the Bureau of Land Management or the Forest Service.
 1902.Federal licensesNothing in this Act, shall be construed to authorize the head of a Federal agency to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal land in the State, except that this paragraph shall not affect the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).
			1903.Cooperation with State Fish and Wildlife Agencies on Management Plans
 (a)Use of State fish and wildlife data and analysesThe Secretary of the Interior and the Secretary of Agriculture shall prioritize coordination, consultation, and cooperation with the appropriate State fish and wildlife agencies and local governments to recognize and fully utilize State and local government fish and wildlife data and analyses, unless it is determined by the State or local government that such data is proprietary or protected from disclosure under State law, as a primary source to inform—
 (1)land and resource management plans for units of the National Forest System developed under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604);
 (2)land use plans developed under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);
 (3)comprehensive conservation plans developed under section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd);
 (4)project planning and execution; and (5)related natural resource policies and decisions.
 (b)Sharing dataFederal agencies shall evaluate and utilize existing analysis of data on fish and wildlife populations prepared by appropriate State or local governments and share Federal data with fish and wildlife managers and local governments.
				XXGrand Canyon Bison Management Act
 2001.Short titleThis title may be cited as the Grand Canyon Bison Management Act. 2002.DefinitionsIn this title:
 (1)Full bisonThe term full bison means all of the remains of a bison after field dressing. (2)Management planThe term management plan means the management plan published under section 2003(a).
 (3)ParkThe term Park means the Grand Canyon National Park. (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)Skilled public volunteerThe term skilled public volunteer means an individual who possesses— (A)a valid hunting license issued by the State of Arizona; and
 (B)such other qualifications as the Secretary may require, after consultation with the Arizona Game and Fish Commission.
					2003.Bison management plan for Grand Canyon National Park
 (a)Publication of planNot later than 180 days after the date of enactment of this Act, the Secretary shall publish a management plan to reduce, through humane lethal culling by skilled public volunteers and by other nonlethal means, the population of bison in the Park that the Secretary determines are detrimental to the use of the Park.
 (b)Removal of AnimalNotwithstanding section 4 of the Act of March 2, 1929 (16 U.S.C. 198c) or any other provision of law, a skilled public volunteer may remove from the Park a full bison harvested in accordance with the management plan.
 (c)CoordinationThe Secretary shall coordinate with and obtain written approval from the Arizona Game and Fish Commission regarding the development and finalization of the management plan and any amendments to the management plan.
 (d)NEPA ComplianceIn developing the management plan, the Secretary shall comply with all applicable Federal environmental laws (including regulations), including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (e)LimitationNothing in this Act applies to the taking of wildlife in the Park for any purpose other than the implementation of the management plan.
				XXIGuides and Outfitters
			2101.Short title; definitions
 (a)Short titleThis title may be cited as the Guides and Outfitters Act or the GO Act. (b)DefinitionsIn this title:
 (1)SecretaryThe term Secretary means— (A)the Secretary of the Interior, with respect to a Federal land management agency (other than the Forest Service); and
 (B)the Secretary of Agriculture, with respect to the Forest Service. (2)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture acting jointly.
 2102.Special recreation permit and feeSubsection (h) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) is amended to read as follows:
				
					(h)Special recreation permit and fee
 (1)In generalThe Secretary may— (A)issue a special recreation permit for Federal recreational lands and waters; and
 (B)charge a special recreation permit fee in connection with the issuance of the permit. (2)Special recreation permitsThe Secretary may issue special recreation permits in the following circumstances:
 (A)For specialized individual and group use of Federal facilities and Federal recreational lands and waters, such as, but not limited to, use of special areas or areas where use is allocated, motorized recreational vehicle use, and group activities or events.
 (B)To recreation service providers who conduct outfitting, guiding, and other recreation services on Federal recreational lands and waters managed by the Forest Service, Bureau of Land Management, Bureau of Reclamation, or the United States Fish and Wildlife Service.
 (C)To recreation service providers who conduct recreation or competitive events, which may involve incidental sales on Federal recreational lands and waters managed by the Forest Service, Bureau of Land Management, Bureau of Reclamation, or the United States Fish and Wildlife Service.
							(3)Reduction in Federal Costs and Duplication of Analysis
 (A)In generalThe issuance of a new special recreation permit for activities under paragraph (2) shall be categorically excluded from further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the proposed use is the same as or similar to a previously authorized use and the Secretary determines that such issuance does not have significant environmental effects based upon application of the extraordinary circumstances procedures established by the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)DefinitionFor the purposes of this paragraph, the term similar means— (i)substantially similar in type, nature, and scope; and
 (ii)will not result in significant new impacts. (4)Relation to fees for use of highways or roadsAn entity that pays a special recreation permit fee shall not be subject to a road cost-sharing fee or a fee for the use of highways or roads that are open to private, noncommercial use within the boundaries of any Federal recreational lands or waters, as authorized under section 6 of Public Law 88–657 (16 U.S.C. 537)..
			2103.Permit across multiple jurisdictions
 (a)In generalIn the case of an activity requiring permits pursuant to subsection (h) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) for use of lands managed by both the Forest Service and the Bureau of Land Management—
 (1)the Secretaries may issue a joint permit based upon a single application to both agencies when issuance of a joint permit based upon a single application will lower processing and other administration costs for the permittee, provided that the permit applicant shall have the option to apply for separate permits rather than a joint permit; and
 (2)the permit application required under paragraph (1) shall be— (A)the application required by the lead agency; and
 (B)submitted to the lead agency. (b)Requirements of the lead agencyThe lead agency for a permit under subsection (a) shall—
 (1)coordinate with the associated agencies, consistent with the authority of the Secretaries under section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (43 U.S.C. 1703), to develop and issue the single, joint permit that covers the entirety of the trip;
 (2)in processing the joint permit application, incorporate the findings, interests, and needs of the associated agencies, provided that such coordination shall not be subject to cost recovery; and
 (3)complete the permitting process within a reasonable time after receiving the permit application. (c)Effect on regulationsNothing in this section shall alter, expand, or limit the applicability of any Federal law (including regulations) to lands administered by the relevant Federal agencies.
 (d)DefinitionsIn this section: (1)Associated agencyThe term associated agency means an agency that manages the land on which the trip of the special recreation permit applicant will enter after leaving the land managed by the lead agency.
 (2)Lead agencyThe term lead agency means the agency that manages the land on which the trip of the special recreation permit applicant will begin.
					2104.Guidelines and permit fee calculation
 (a)Guidelines and exclusion of certain revenuesThe Secretary shall— (1)publish guidelines in the Federal Register for establishing recreation permit fees; and
 (2)provide appropriate deductions from gross revenues used as the basis for the fees established under paragraph (1) for—
 (A)revenue from goods, services, and activities provided by a recreation service provider outside Federal recreational lands and waters, such as costs for transportation, lodging, and other services before or after a trip; and
 (B)fees to be paid by permit holder under applicable law to provide services on other Federal lands, if separate permits are issued to that permit holder for a single event or trip.
 (b)Fee conditionsThe fee charged by the Secretary for a permit issued under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) shall not exceed 3 percent of the recreational service provider’s annual gross revenue for activities authorized by the permit on Federal lands, plus applicable revenue additions, minus applicable revenue exclusions or a similar flat per person fee.
 (c)Disclosure of feesA holder of a special recreation permit may inform its customers of the various fees charged by the Secretary under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)).
				2105.Use of permit fees for permit administration
 (a)DepositsSubject to subsection (b), revenues from special recreation permits issued to recreation service providers under subparagraphs (B) and (C) of section 803(h)(2) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)(2)) shall be held in special accounts established for each specific unit or area for which such revenues are collected, and shall remain available for expenditure, without further appropriation, until expended.
 (b)Use of Permit feesRevenues from special recreation permits issued to recreation service providers under subparagraphs (B) and (C) of section 803(h)(2) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)(2)) shall be used only—
 (1)to partially offset the Secretary’s direct cost of administering the permits; (2)to improve and streamline the permitting process; and
 (3)for related recreation infrastructure and other purposes specifically to support recreation activities at the specific site for which use is authorized under the permit, after obtaining input from any related permittees; provided, however, that the Federal Advisory Committee Act (5 U.S.C. App. 1 et seq.) shall not apply to any advisory committee or other group established to carry out this paragraph.
 (c)Limitation on use of feesThe Secretary may not use any permit fees for biological monitoring on Federal recreational lands and waters under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for listed or candidate species.
				2106.Adjustment to permit use reviews
 (a)In generalIn reviewing and adjusting allocations of use for priority use permits for special uses of Federal recreational lands and waters managed by the Forest Service, and in renewing such permits, the Secretary of Agriculture shall allocate to a permit holder a level of use that is no less than the highest amount of actual annual use over the reviewed period plus 25 percent, capped at the amount of use allocated when the permit was issued unless additional capacity is available. The Secretary may assign any use remaining after adjusting allocations on a temporary basis to qualified permit holders.
 (b)WaiverUse reviews under subsection (a) may be waived for periods in which circumstances that prevented use of assigned capacity, such as weather, fire, natural disasters, wildlife displacement, business interruptions, insufficient availability of hunting and fishing licenses, or when allocations on permits include significant shoulder seasons. The authorizing office may approve non-use without reducing the number of service days assigned to the permit in such circumstances at the request of the permit holder. Approved non-use may be temporarily assigned to other qualified permit holders when conditions warrant.
 2107.Authorization of temporary permits for new uses for the Forest Service and BLMNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall establish and implement a program to authorize temporary permits for new recreational uses of Federal recreational lands and waters managed by the Forest Service or the Bureau of Land Management, respectively, and to provide for the conversions of such temporary permits to long-term permits after 2 years of satisfactory operation. The issuance and conversion of such permits shall be subject to subsection (h)(3) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802).
			2108.Indemnification requirements
 (a)IndemnificationA permit holder that is prohibited by the State from providing indemnification to the Federal Government shall be considered to be in compliance with indemnification requirements of the Department of the Interior and the Department of Agriculture if the permit holder carries the required minimum amount of liability insurance coverage or is self-insured for the same minimum amount.
 (b)Exculpatory agreementsThe Secretary shall not implement, administer or enforce any regulation or policy prohibiting the use of exculpatory agreements between recreation service providers and their customers for services provided under a special recreation permit.
				2109.Streamlining of permitting process
 (a)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall revise part 251, subpart B, of title 36 Code of Federal Regulations, and the Secretary of the Interior shall revise subpart 2932, of title 43, Code of Federal Regulations, to streamline the processes for the issuance and renewal of outfitter and guide special use permits. Such amended regulations shall—
 (1)shorten application processing times and minimize application and administration costs; and (2)provide for the use of programmatic environmental assessments and categorical exclusions for environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the issuance or renewal of outfitter and guide and similar recreation special use permits when the Secretary determines that such compliance is required, to the maximum extent allowable under applicable law, including, but not limited to, use of a categorical exclusion as provided under section 803(h)(3) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)(3)).
 (b)Online applicationsTo the maximum extent practicable, where feasible and efficient, the Secretary shall make special recreation permit applications available to be filled out and submitted online.
				2110.Cost recovery reform
 (a)Regulatory processNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall revise section 251.58 of title 36, Code of Federal Regulations, and the Secretary of the Interior shall revise section 2932.31(e) and (f) of title 43, Code of Federal Regulations, to reduce costs and minimize the burden of cost recovery on small businesses and adverse impacts of cost recovery on jobs in the outfitting and guiding industry and on rural economies provided, however, that nothing in the revised regulations shall further limit the Secretary’s authority to issue or renew recreation special use permits.
				(b)De minimis exemption
 (1)Cost recovery limitationAny regulations issued by the Secretary of the Interior or the Secretary of Agriculture to establish fees to recover processing costs for recreation special use applications and monitoring costs for recreation special use authorizations shall include an exemption providing that at least the first 50 hours of work necessary in any one year to process and/or monitor such an application shall not be subject to cost recovery. The application of a 50-hour credit per permit shall also apply to any monitoring fees on a per annum basis during the term of each permit.
 (2)Application of exemptionAn exemption under paragraph (1) shall apply to the processing of each recreation special use permit application and monitoring of each recreation special use authorization for which cost recovery is required, including any application or authorization requiring more than 50 hours (or such other greater number of hours specified for exemption) to process or monitor. In the event that the amount of work required to process such an application or monitor such an authorization exceeds the specified exemption, the amount of work for which cost recovery is required shall be reduced by the amount of the exemption.
 (3)Multiple applicationsIn situations involving multiple recreation special use applications for similar services in the same unit or area that require more than 50 hours (or such other greater number of hours specified for exemption) in the aggregate to process, the Secretary shall, regardless of whether the applications are solicited or unsolicited and whether there is competitive interest—
 (A)determine the share of the aggregate amount to be allocated to each application, on an equal or prorated basis, as appropriate; and
 (B)for each application, apply a separate exemption of up to 50 hours (or such other greater number of hours specified for exemption) to the share allocated to such application.
 (4)Cost reductionThe agency processing a recreation special use application shall utilize existing studies and analysis to the greatest extent practicable in order to reduce the amount of work and cost necessary to process the application.
 (5)LimitationThe Secretary of the Interior and the Secretary of Agriculture may not recover as processing costs for recreation special use applications and monitoring costs for recreation special use authorizations any costs for consultations conducted under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) or for biological monitoring on Federal recreational lands and waters under such Act for listed, proposed, or candidate species.
 (6)Waiver of cost recoveryThe Secretary of the Interior and the Secretary of Agriculture may waive the recovery of costs for processing recreation special use permit applications and renewals, on a categorical or case-by-case basis as appropriate, if the Secretary determines that—
 (A)such costs would impose a significant economic burden on any small business or category of small businesses;
 (B)such cost recovery could threaten the ability of an applicant or permittee to provide, in a particular area, a particular outdoor recreational activity that is consistent with the public interest and with applicable resource management plans; or
 (C)prevailing economic conditions are unfavorable, such as during economic recessions, or when drought, fire, or other natural disasters have depressed economic activity in the area of operation.
 2111.Extension of forest service recreation priority use permitsWhere the holder of a special use permit for outfitting and guiding that authorizes priority use has submitted a request for renewal of such permit in accordance with applicable laws and regulations, the Secretary of Agriculture shall have the authority to grant the holder one or more extensions of the existing permit for additional items not to exceed 5 years in the aggregate, as necessary to allow the Secretary to complete the renewal process and to avoid the interruption of services under such permit. Before granting an extension under this section, the Secretary shall take all reasonable and appropriate steps to complete the renewal process before the expiration of the special use permit.
			XXIIHunting and recreational fishing within certain National Forests
 2201.DefinitionsIn this title: (1)HuntingThe term hunting means use of a firearm, bow, or other authorized means in the lawful pursuit, shooting, capture, collection, trapping, or killing of wildlife; attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or the training and use of hunting dogs, including field trials.
 (2)Recreational fishingThe term recreational fishing means the lawful pursuit, capture, collection, or killing of fish; or attempt to capture, collect, or kill fish.
 (3)Forest planThe term forest plan means a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (4)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))
				2202.Hunting and recreational fishing within the National Forest System
 (a)Prohibition of restrictionsThe Secretary of Agriculture or Chief of the Forest Service may not establish policies, directives, or regulations that restrict the type, season, or method of hunting or recreational fishing on lands within the National Forest System that are otherwise open to those activities and are consistent with the applicable forest plan.
 (b)Prior restrictions voidAny restrictions imposed by the Secretary of Agriculture or Chief of the Forest Service regarding the type, season, or method of hunting or recreational fishing on lands within the National Forest System that are otherwise open to those activities in force on the date of the enactment of this Act shall be void and have no force or effect.
 (c)ApplicabilityThis section shall apply only to— (1)the Kisatchie National Forest in the State of Louisiana;
 (2)the De Soto National Forest in the State of Mississippi; and (3)the Ozark National Forest, the St. Francis National Forest, and the Ouachita National Forest in the States of Arkansas and Oklahoma.
 (d)State authorityNothing in this section, section 1 of the Act of June 4, 1897 (16 U.S.C. 551), or section 32 of the Act of July 22, 1937 (7 U.S.C. 1011) shall affect the authority of States to manage hunting or recreational fishing on lands within the National Forest System.
				
	
		September 18, 2017
		Reported from the Committee on Natural Resources with an amendmentSeptember 18, 2017The Committees on Agriculture, the Judiciary, Energy and Commerce, Transportation and Infrastructure, and Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
